           Case 6:21-cv-00347-AA               Document 29            Filed 08/10/21         Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                             EUGENE DIVISION



JOSEPH PILLING,                                                                 Civ. No. 6:21-cv-00347-AA

                            Plaintiff,                                          OPINION & ORDER
                  v.

ROAD MACHINERY &
SUPPLIES, CO.,

                  Defendant.
_______________________________________

AIKEN, District Judge.

         This matter comes before the Court on Defendant Road Machinery & Supplies

Co.’s Motion to Dismiss for Lack of Jurisdiction. ECF No. 13. The Court heard oral

argument on August 4, 2021. ECF No. 28. For the reasons set forth below, the Court

concludes it lacks personal jurisdiction over Defendant and so the Motion is

GRANTED.

                                                BACKGROUND

         Plaintiff Joseph Pilling is an Oregon resident and operates a rock crushing and

materials handling business in Monroe, Oregon.1 Pilling Decl. ¶¶ 2-3. ECF No. 22.




1
  Defendant has presented evidence that Plaintiff holds a California driver’s license and asserts that Plaintiff is a
resident of California. At this stage of the case, disputed issues of fact must be resolved in Plaintiff’s favor,
Boschetto v. Hansing, 593 F.3d 1011, 1015 (9th Cir. 2008), and so the Court accepts that Plaintiff is a
resident of Oregon.


Page 1 –OPINION & ORDER
        Case 6:21-cv-00347-AA     Document 29     Filed 08/10/21   Page 2 of 10




       Defendant Road Machinery & Supplies Company is a Minnesota corporation

with its principal place of business in Savage, Minnesota. Johnson Decl. ¶ 3. ECF

No. 16. Defendant distributes, rents, and repairs heavy construction and mining

equipment, primarily throughout the Upper Midwest. Id. at ¶ 2. Defendant has

offices in Minnesota, Iowa, Illinois, and Michigan. Id. at ¶ 3. Defendant does not

have offices in Oregon, nor is it registered to do business in Oregon. Id.

       In May 2020, Plaintiff hired Defendant to inspect an excavator being offered

for sale in Minnesota by a third party. Pilling Decl. ¶¶ 4-6. Defendant performed the

inspection in Minnesota. Johnson Decl. ¶ 7. Based on the results of Defendant’s

inspection, Plaintiff did not purchase the excavator. Pilling Decl. ¶ 7.

       In the summer of 2020, Defendant placed an advertisement in a trade

magazine offering a 2015 Komatsu WA 500-7 Wheel Loader (the “Loader”) for sale in

Savage, Minnesota for $239,000. Johnson Decl. ¶ 8. Plaintiff saw the advertisement

in June 2020 and contacted Defendant to discuss purchasing the Loader. Pilling Decl.

¶ 8.

       Between July 10, 2020 and August 5, 2020, Plaintiff spoke with Defendant’s

sales representative multiple times to discuss Plaintiff’s requirements, as well as the

condition and price of the Loader. Pilling Decl. ¶¶ 9-12; Nickell Decl. ¶¶ 2-8. ECF

No. 15. Plaintiff alleges Defendant made numerous representations to him about the

condition of the Loader and its suitability for Plaintiff’s needs. Compl. ¶¶ 11-12. ECF

No. 1. The parties came to an agreement whereby Plaintiff would purchase the

Loader from Defendant for $215,000. Pilling Decl. ¶ 13; Nickell Decl. ¶ 4. Plaintiff




Page 2 –OPINION & ORDER
        Case 6:21-cv-00347-AA      Document 29     Filed 08/10/21   Page 3 of 10




agreed to pay $115,000 as a down payment, with the remainder paid through

financing.   Pilling Decl. ¶ 13.   Plaintiff obtained financing from a third party,

Komatsu Financial. Id.

      On August 6, 2020, Defendant received a wire transfer of $115,000 from

Plaintiff for the purchase price of the Loader. Johnson Decl. ¶ 9. Plaintiff’s credit

application was forwarded to Komatsu Financial for evaluation of extending credit

for the remainder of the purchase price. Johnson Decl. ¶ 9. The remaining $100,000

“was funded to [Defendant] from Komatsu indicating reasonable credit approval by

Komatsu Financial.” Johnson Decl. ¶ 9.

      On August 17, 2020, the Loader was picked up from Defendant’s facility in

Minnesota by a third-party trucking company for delivery to Oregon. Johnson Decl.

¶ 10. The Loader arrived in Monroe, Oregon on August 20, 2020. Pilling Decl. ¶ 19.

Plaintiff alleges that when the Loader arrived in Oregon, it was badly corroded,

defective, and malfunctioning, contrary to the representations made to Plaintiff by

Defendant. Compl. ¶¶ 18-19.

      On August 22, 2020 and again on September 23, 2020, Plaintiff notified

Defendant in writing of the defects in the Loader. Pilling Decl. ¶ 25. Plaintiff rejected

the Loader and revoked the purchase agreement. Id. The Loader remains in Oregon

and it would cost $12,000 to ship the Loader back to Minnesota. Id. at ¶ 37.

      Defendant’s annual revenues for 2017-2020 totaled approximately $200

million. Johnson Decl. ¶ 6. Only $308,305.43 of that revenue, or 0.04% of the total,




Page 3 –OPINION & ORDER
       Case 6:21-cv-00347-AA      Document 29    Filed 08/10/21   Page 4 of 10




is attributable to transactions involving Oregon entities, including $215,000 for the

sale of the Loader at issue here. Id.

                                LEGAL STANDARD

      Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move for

dismissal for lack of personal jurisdiction. The plaintiff has the burden of showing

that the exercise of personal jurisdiction is proper. Boschetto v. Hansing, 593 F.3d

1011, 1015 (9th Cir. 2008).

      “In diversity cases, the court looks to the law of the state in which it sits to

determine whether it has personal jurisdiction over the non-resident defendant.”

IPSL, LLC v. College of Mt. St. Vincent, 383 F. Supp.3d 1128, 1135 (D. Or. 2019).

Oregon Rule of Civil Procedure 4 governs personal jurisdiction in Oregon and confers

jurisdiction to the extent permitted by due process. Gray & Co. v. Firstenberg Mach.

Co., 913 F.2d 758, 760 (9th Cir. 1990). When the state’s long-arm statute reaches as

far as the Due Process Clause, the court need only analyze whether the exercise of

jurisdiction comports with federal due process standards. Harris Rutsky & Co. Ins.

Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003).

      To comport with due process, “the nonresident generally must have ‘certain

minimum contacts [with the forum state] such that the maintenance of the suit does

not offend traditional notions of fair play and substantial justice.’” Walden v. Fiore,

571 U.S. 277, 283 (2014) (quoting Int’l Shoe Co. v. Wash, 326 U.S. 310, 316 (1945)).




Page 4 –OPINION & ORDER
          Case 6:21-cv-00347-AA     Document 29     Filed 08/10/21   Page 5 of 10




                                     DISCUSSION

         Plaintiff brings this action alleging breaches of express and implied warranties

by Defendant arising out of the sale of the Loader. Defendant moves to dismiss on

the basis that this Court lacks personal jurisdiction over Defendant and that Plaintiff

has failed to state a claim. In the alternative, Defendant moves to transfer this case

to the District of Minnesota.

         As jurisdiction is a threshold inquiry, the Court concludes that it is the most

logical and efficient starting point. As noted, Plaintiff bears the burden of making a

prima facie showing of personal jurisdiction.           Boschetto, 539 F.3d at 1015.

“[U]ncontroverted allegations in [the plaintiff’s] complaint must be taken as true, and

conflicts between the facts contained in the parties’ affidavits must be resolved in [the

plaintiff’s] favor.” Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir.

2002).

         The forum state may exercise either general or specific jurisdiction over a non-

resident defendant. Boschetto, 539 F.3d at 1016. “A court has general personal

jurisdiction over a defendant whose contacts with the forum are ‘continuous and

systematic,’ even if those contacts are wholly unrelated to the plaintiff’s claims.”

Helicopter Transp. Servs., LLC v. Sikorsky Aircraft Corp., 253 F. Supp.3d 1115, 1123

(D. Or. 2017) (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

408, 415-16 (1984)). If the court lacks general personal jurisdiction, it may have

specific personal jurisdiction if the defendant has certain minimum contacts with the

forum state, the controversy arose out of those contacts, and the exercise of




Page 5 –OPINION & ORDER
          Case 6:21-cv-00347-AA      Document 29   Filed 08/10/21   Page 6 of 10




jurisdiction is reasonable. See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78

(1985).

      In this case, neither party argues Defendant would be subject to general

personal jurisdiction in Oregon and so the Court confines its analysis to specific

personal jurisdiction. The Ninth Circuit uses a three-part test to determine if a party

has sufficient minimum contacts to be subject to specific personal jurisdiction:

   (1) The non-resident defendant must purposefully direct his activities or

      consummate some transaction with the forum or resident thereof; or perform

      some act by which he purposefully avails himself of the privilege of conducting

      activities in the form, thereby invoking the benefits and protection of its laws;

   (2) The claim must be one which arises out of or relates to the defendant’s forum-

      related activities; and

   (3) The exercise of jurisdiction must comport with fair play and substantial justice,

      i.e., it must be reasonable.

Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (quoting Schwarzeneggar v. Fred

Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)).

      The plaintiff bears the burden on the first two prongs of the test. Picot, 780

F.3d at 1211. If the plaintiff makes the necessary showing, “the burden shifts to the

defendant to set forth a compelling case that the exercise of jurisdiction would not be

reasonable.” Id. (internal quotation marks and citation omitted).

      The first prong of the test can be satisfied in two ways: either the non-resident

defendant must purposefully direct his activities in the forum state, or the defendant




Page 6 –OPINION & ORDER
       Case 6:21-cv-00347-AA      Document 29     Filed 08/10/21   Page 7 of 10




must purposefully avail himself of the privilege of conducting activities in the forum.

Picot, 780 F.3d at 1212. “Purposeful availment” is most often applied to contract

claims, while “purposeful direction” is most often applied to tort claims. Id. In this

case, Plaintiff’s claims sound in contract and so purposeful availment is the

appropriate analysis. See Boschetto, 539 F.3d at 1016.

      The purposeful availment analysis asks “whether a defendant has

‘purposefully availed himself of the privilege of conducting activities within the forum

State, thus invoking the benefits and protections of its laws.’” Picot, 780 F.3d at 1212

(quoting Schwarzeneggar, 374 F.3d at 802 (alterations normalized)). “Purposeful

availment analysis examines whether the defendant’s contacts with the forum are

attributable to his own actions or are solely the actions of the plaintiff.” Sinatra v.

Nat’l Enquirer, Inc., 854 F.2d 1191, 1195 (9th Cir. 1988).          “In order to have

purposefully availed oneself of conducting activities in the forum, the defendant must

have performed some type of affirmative conduct which allows or promotes the

transaction of business with the forum state.” Id.

      “A showing that a defendant purposefully availed himself of the privilege of

doing business in a forum state typically consists of evidence of the defendant’s

actions in the forum, such as executing or performing a contract there.”

Schwarzeneggar, 374 F.3d at 802. Courts should consider “prior negotiations and

contemplated future consequences, along with the terms of the contract and the

parties’ actual course of dealing.” Burger King, 471 U.S. at 479. A court’s “evaluation

of the jurisdictional significance of a defendant’s contract or other business in the




Page 7 –OPINION & ORDER
        Case 6:21-cv-00347-AA      Document 29      Filed 08/10/21   Page 8 of 10




forum is not rigid and formalistic, but rather practical and pragmatic.” Boschetto,

539 F.3d at 1016. Of particular note, “the formation of a contract with a nonresident

defendant is not, standing alone, sufficient to create jurisdiction.” Id. at 1017.

      In Boschetto, the Ninth Circuit considered a case in which a California plaintiff

purchased a used car from Wisconsin defendants over the Internet. Boschetto, 539

F.3d at 1014. The vehicle was advertised as being in good condition and free of rust

and the plaintiff purchased it sight-unseen. Id. The plaintiff arranged for the vehicle

to be transported to California by a third party and when it arrived, the plaintiff

found the car to be rusted and non-functional. Id. at 1014-15. The plaintiff filed suit

in the Northern District of California and the district court dismissed based on lack

of specific personal jurisdiction over the Wisconsin defendants. Id. at 1015. The

Ninth Circuit affirmed, holding that the plaintiff failed at the first step of the test for

specific jurisdiction because:

      [T]he lone transaction for the sale of one item does not establish that the
      Defendants purposefully availed themselves of the privilege of doing
      business in California. The arrangement between Boschetto and
      Hansing which is, at bottom, a contract for the sale of a good, is
      insufficient to have created a substantial connection with California.
      Hansing . . . did not create any ongoing obligations with Boschetto in
      California; once the car was sold the parties were to go their separate
      ways. Neither Boschetto’s complaint nor his affidavit in opposition to
      dismissal point to any continuing commitments assumed by the
      Defendants under the contract. Nor did performance of the contract
      require the Defendants to engage in any substantial business in
      California. On Boschetto’s version of the facts, funds were sent to
      Wisconsin and arrangements were made to pick up the car there and
      have it delivered to California. This was, as the district court observed,
      a “one-shot affair.”

Boschetto, 539 F.3d at 1017.




Page 8 –OPINION & ORDER
       Case 6:21-cv-00347-AA      Document 29     Filed 08/10/21   Page 9 of 10




      The present case is substantially similar Boschetto. Plaintiff, based in Oregon,

contracted to purchase the Loader from Defendant, based in Minnesota.             Upon

payment, Defendant released the Loader to Plaintiff in Minnesota and Plaintiff

arranged for the Loader to be transported to Oregon by a third party. As in Boschetto,

this was a “one-shot affair,” and does not establish purposeful availment on the part

of Defendant.

      The fact that the parties engaged in protracted negotiations by telephone and

email does not alter this analysis. See, Gullette v. Lancaster & Chester Co., Inc., No.

3:14-cv-00537-HZ, 2014 WL 3695515, at *6 (D. Or. July 23, 2014) (“[T]he parties use

of mail or telephone during negotiations is not sufficient conduct to qualify as

purposeful availment.”).    Nor does the previous unrelated contract between the

parties for inspection of an excavator establish a continuing relationship such that

Defendant has purposefully availed itself of the privilege of doing business in Oregon.

That contract was initiated by Plaintiff, who retained the Minnesota-based

Defendant to perform a discrete and specific service in Minnesota.

      At oral argument, Plaintiff’s counsel pointed to the financing document as

establishing a continuing obligation between the parties, but Plaintiff did not receive

any credit from Defendant in purchasing the Loader. Plaintiff’s own Declaration

affirms that “[t]he credit that I obtained for the remainder of the purchase price after

my down payment was through Komatsu Financial,” and “[t]he final Agreement I

signed with [Defendant], on information and belief, was assigned to Komatsu

Financial.” Pilling Decl. ¶ 36; see also Johnson Decl. ¶ 9 (the balance of the purchase




Page 9 –OPINION & ORDER
       Case 6:21-cv-00347-AA      Document 29     Filed 08/10/21    Page 10 of 10




price was paid to Defendant by Komatsu Financial on August 6, 2020); Pl. Resp. at 7

(“Plaintiff did not finance the Loader with the defendant.         There was no credit

extended by [Defendant] to the plaintiff.”), ECF No. 21. To the extent that any

continuing obligations exist from that agreement, they are between Plaintiff and

Komatsu Financial, rather than between Plaintiff and Defendant.

      The Court concludes that, as in Boschetto, Plaintiff has failed to establish the

first prong of the test for specific personal jurisdiction. Accordingly, the Court need

not reach the second or third prong of the analysis. See Boschetto, 539 F.3d at 1016

(“[I]f the plaintiff fails at the first step, the jurisdictional inquiry ends and the case

must be dismissed.”). Likewise, the Court need not reach Defendant’s arguments

concerning failure to state a claim or the propriety of transferring the case to the

District of Minnesota. Defendant’s Motion is GRANTED.

                                    CONCLUSION

      Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction, ECF No. 13,

is GRANTED. This case is DISMISSED without prejudice and final judgment shall

be entered accordingly.

      It is so ORDERED and DATED this            10th      day of August 2021.


                                          /s/Ann Aiken
                                         ANN AIKEN
                                         United States District Judge




Page 10 –OPINION & ORDER
